On Petition for Rehearing
PER CURIAM.
Counsel for the Department of Highways has moved for a rehearing in this casé, the principal complaint being that our decree assesses the Department of Highways with such costs as it may be legally required to pay.
Counsel calls attention to the fact that the judgment was not adverse-to the Department of Highways and we concede that this is correct. We are authorized to correct the decree without granting a rehearing, and our decree is now amended so as to relieve the Department of Highways from the payment of any of the costs in this case.
All applications for rehearing are denied.